Citation Nr: 1740776	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for kidney cancer, status-post left nephrectomy, claimed as due to asbestos, ionizing radiation, smoke, fuel fumes, and herbicide exposure.

2.  Entitlement to service connection for bladder cancer, claimed as due to asbestos, ionizing radiation, smoke, fuel fumes, and herbicide exposure.

3.  Entitlement to service connection for rosacea, claimed as due to asbestos, ionizing radiation, smoke, fuel fumes, and herbicide exposure.

4.  Entitlement to service connection for status-post excision of a skin growth of the scrotum, claimed as due to asbestos, ionizing radiation, smoke, fuel fumes, and herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1964 to September 1968.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Jackson, Mississippi, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for kidney cancer (status-post left nephrectomy), bladder cancer, rosacea, and status-post excision of a skin growth of the scrotum, all claimed as due to in-service exposure to asbestos and ionizing radiation.  This claim was previously remanded in September 2012 and February 2013 to schedule a Travel Board hearing.  A Travel Board hearing was scheduled before the undersigned Veteran Law Judge in November 2015, and a transcript of the hearing has been associated with the claims file.  Given the Veteran's November 2015 hearing testimony, the Board has expanded to scope of the Veteran's claims to include additional theories of entitlement raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The Board notes that the Veteran has claimed service connection for the conditions under appeal based on claimed in-service exposure to the following: (1) ionizing radiation exposure on the nuclear-powered USS Hunley; (2) asbestos exposure while serving aboard the USS Hunley and service at multiple shipyards: (3) herbicide exposure during the USS Hunley's "dry dock" in Guam at which time the Veteran observed a substance being sprayed around the pool he used daily; (4) exposure to smoke and other carcinogens a during firefighter training in Norfolk, Virginia; and (5) exposure to airplane fuel fumes and other carcinogens during performance of his clerical storekeeper duties.  The Veteran discussed these exposures in great detail at his November 2015 Board hearing.

As the requirements of 38 C.F.R. § 3.311 for claims based on radiation exposure, the Board finds that the AOJ has not sufficiently developed the record.  Specifically, the AOJ has not made a determination as to whether the USS Hunley was a nuclear-powered ship, and also did not request a dose estimate after procurement of the Veteran's personnel records.  As such, this additional development action is required.  

Additionally, because the Veteran did not raise the theory of herbicide exposure in Guam prior to his November 2015 Board hearing, the AOJ should also take appropriate development action as outlined in the Veteran Benefits Administration (VBA) Adjudication Procedure Manual, to address any potential herbicide exposure.

The Veteran's VA treatment records reveals that the Veteran was previously diagnosed with bladder cancer and had his left kidney removed in February 1998 following symptoms of hematuria and the discovery of a left renal mass; since this time he has consistently received follow up treatment and screenings due to the possibility of recurrence.  Additionally, the Veteran has submitted private treatment records noting past diagnoses of rosacea and the removal of a growth from his scrotum area.  It is unclear whether or not these diagnoses remain current, or if the Veteran has active skin symptoms or other residuals from an April 2005 growth removal from his left scrotum.  Nevertheless, the Board notes that the threshold required triggering VA's duty to provide an examination is low, and there is some evidence of possible current disabilities or related residuals symptoms, as well as multiple claimed in-service exposures.  As such, given that the Veteran has not yet been provided any VA examinations with regard to his claims, on remand VA examinations addressing the Veteran's theories of entitlement as appropriate should be provided.

Additionally, with regard to the Veteran's asbestos claim, the Board observes that the Veteran's military occupational specialty (MOS) was shopkeeper and that according to the VBA Manual, MOS is a factor to be considered when determining whether there was an in-service asbestos exposure event.  See M-21, IV.ii.1.I.3.c.  For the Veteran's MOS, the VBA Manual acknowledges "minimal" asbestos exposure in performance of the Veteran's military duties, and acknowledges occupational exposure for work performed on shipyards.  See id.  As such, all VA examinations provided should address the Veteran's MOS and active duty service in shipyards.

Finally, a review of the record indicates that while some of the Veteran's VA treatment records have been associated with the claims file, February 1998 surgery records from the Cincinnati VA Medical Center (VAMC) are not associated with the claims file.  As such, on remand efforts should be made to procure all relevant VA treatment records, including the aforementioned records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records to include, but not limited to all outstanding February 1998 surgery records from the Cincinnati VAMC, Dayton VAMC, and Columbus Community Based Outpatient Clinic (CBOC) and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Complete appropriate development to include contacting the relevant government entity as deemed necessary to confirm that the USS Hunley was a nuclear powered ship during the Veteran's active duty service.  Then, continue appropriate development pursuant to 38 C.F.R. § 3.311(a)(3) to include forwarding the Veteran's personnel records to the Under Secretary for Health for a dose estimate.

3. Complete appropriate development consistent with the VBA Adjudication Procedure Manual with regard the Veteran's claim of herbicide exposure during dry dock service in Guam, to include appropriate verification efforts with the Joint Services Records Research Center (JSRRC) as necessary.  All development actions should be documented in the claims file.

4. Schedule the Veteran for an examination with an appropriate clinician for his kidney and bladder cancer residuals.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran, to include a history of exposure to asbestos, smoke, fuel fumes, and herbicide agents.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should diagnose any current kidney or bladder cancers, and any residuals thereof.  Then the examiner must provide the following opinion:

i. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed kidney cancer, bladder cancer, or any related residuals began during active service or is related to an incident in service, to include as directly due to (1) herbicide exposure, (2) asbestos exposure, (3) smoke exposure, or (4) fuel fumes and carcinogen exposure.  In this regard the examiner is directed to the Veteran's November 2015 Board hearing testimony with regard to the circumstances and extent of each type of exposure, and should consider this testimony along with any other exposure history procured from the Veteran.  With regard to herbicide exposure, it is insufficient for the examiner to conclude that Veteran's kidney or bladder conditions are not directly related to herbicide exposure because they are not on the list of diseases and conditions presumptively related to herbicide exposure.  With regard to asbestos exposure, the Veteran's United States Navy MOS and active duty service on shipyards should be addressed. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician for his rosacea and scrotum growth removal residuals.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran, to include a history of exposure to asbestos, smoke, fuel fumes, and herbicide.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must diagnose any current rosacea or other skin conditions as well as any current residuals from the Veteran's scrotum growth removal.  Then, the examiner must provide the following opinion:

i. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed skin conditions and/or scrotum removal residuals began during active service or is related to an incident in service, to include as directly due to (1) herbicide exposure, (2) asbestos exposure, (3) smoke exposure, or (4) fuel fumes and carcinogen exposure.  In this regard the examiner is directed to the Veteran's November 2015 Board hearing testimony with regard to the circumstances and extent of each type of exposure, and should consider this testimony along with any other exposure history procured from the Veteran.  With regard to herbicide exposure, it is insufficient for the examiner to conclude that Veteran's rosacea, scrotum growth removal residuals or other skin conditions are not directly related to herbicide exposure because they are not on the list of diseases and conditions presumptively related to herbicide exposure.  With regard to asbestos exposure, the Veteran's United States Navy MOS and active duty service on shipyards should be addressed.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




